DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Claims 1-4,6,8,10-12,14-20,22 of this application is patentably indistinct from claims 1-4,6,8,10-12,14-20,22  of Application No. 16/956250. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer 
Claim 1-3,6,8,11-12,14-20,22  are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim Claims 1-3,6,8,11-12,14-20,22   of copending Application No. 16/956250 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 4 and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 and 10 of copending Application No. 16/956250 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recite substantially identical subject matter as the current application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-2, 6, 8, 20, 23-24, and 26 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).   
Claim 1 at line 5-7 recites “at least two positioning and fixing arms extending away from said first main body from opposite sides with respect to said longitudinal opening, in order to correctly position and maintain the first main body on a bone and fix it thereto” (emphasis added)
Claim 2 at lines 2-3 recites “said positioning and fixing arms has a lower surface shaped on the anatomy of the patient’s bone” (emphasis added)
Claim 2 at lines 3-4 recites “at least one fastener lip for grasping an edge of the bone to be cut” (emphasis added)
Claim 6 at lines 2-3 recites “a positioning pin, projecting from said first main body, in order to correctly position said first main body on said bone to be cut” (emphasis added)
Claim 6 at lines 3-4 recites “said positioning pin has a lower surface shaped on the anatomy of the patient’s bone” (emphasis added)
Claim 6 at lines 5 recites “at least one fastener lip for grasping an edge of the bone to be cut” (emphasis added)
Claim 8 at lines 2-4 recites “a third sleeve . . . to provide a third point for connecting said first main body to the bone to be cut
Claim 20 at lines 2-3 recites “a positioning pin extending from said second main body, for correctly positioning said second main body on said bone to be cut” (emphasis added)
Claim 20 at lines 5 recites “said positioning pin has a lower surface shaped on the anatomy of the patient’s bone” (emphasis added)
Claim 20 at lines 6-7 recites “at least one fastener lip for grasping an edge of the bone to be cut” (emphasis added)
Claim 23 at lines 1-3 recites “said aligner has a main body having an upper surface and a lower surface which can be coupled with two bone parts to be aligned with each other” (emphasis added)
Claim 23 at lines 3-5 recites “said lower surface being shaped on the final anatomy with correct mutual alignment of the two bone portions” (emphasis added)
Claim 24 at lines 1-4 recites “said lower surface . . . . which define abutment surfaces against which  the two portions into which the bone is cut abut to assume the correct mutual alignment” (emphasis added)
Claim 26 at lines 3-4 recites “fastening member to be fixed to the bone to be cut” (emphasis added)
	These limitations recited above cannot be satisfied without the inclusion of the human organism, or the bone, therefore, applicant is claiming the bone as part of the invention. Instead, applicant should use “adapted to” or “configured to” language to overcome the 101 rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “positioning pin” in claim 6 and 20 is used by the claim to mean “an arm/projection extending from the body that curves around the bone to hold the guide in place,” while the accepted meaning is “[a] short length of wood, metal, or plastic, often tapering or pointed at one end, used for fastening or holding parts together, for hanging something upon, for plugging a hole, etc.; a peg” (see Oxford English Dictionary).  The term is indefinite because the specification does not clearly redefine the term.
Claim 8 is rejected as indefinite for the recitation of “a third sleeve” in line 2.  This is indefinite since claim 1 from which the claim depends does not recite any sleeves let alone a first 
Claim 18 is rejected as indefinite for the recitation of “a second sleeve” in line 2.  This is indefinite since claim 12 from which the claim depends does not recite any sleeves let alone a first sleeve.  Therefore, it is unclear how a second sleeve can be present without mentioning a first sleeve.
Claim 19 recites the limitation "said first sleeve" in 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 8, 11-12, 15-16, 18-20, 22-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vigneron et al (US Patent Pub. 20140074099A1).
Vigneron discloses a cutting guide for periacetabular osteotomy (surgical guides and methods for manufacturing thereof, Fig. 12A-12K).  Specifically in regards to claim 1, Vigneron discloses at least a first main body (central portion of 2,3 having 4 and 8) having a longitudinal 
In regards to claim 2, Vigneron discloses wherein each of said positioning and fixing arms (portion of 2,3 in which 9 is located) has a lower surface shaped on the anatomy of the patient's bone to allow correct and univocal positioning, and at least one fastener lip (portion of 2,3 in which 9 is located that overhangs over the pelvis edge) for grasping an edge of the bone to be cut; said positioning and fixing arms (portion of 2,3 in which 9 is located) extending towards said first end (end of 2,3 with 9 therein) of said first main body (central portion of 2,3 having 4 and 8) (Vigneron discloses wherein the guide is a patient specific guide.) (Fig. 12B’; and Page 12 Para. [0154] to [0157]; claim 1 line 4; Page 1 Para. [0010], Page 2 Para. [0021]-[0025], Page 5 Para. [0068], Page 8 Para. [0104]).
In regards to claim 3, Vigneron discloses wherein said first main body (central portion of 2,3 in which 9 is located) has a first portion extending from said first end (end of 2,3 having 9) to an intermediate section, and a second portion extending from said intermediate section to said second end (end of 2,3 having 9’) (Fig. 12a-12K).
In regards to claim 6, Vigneron discloses comprising a positioning pin (portion of 3 having 19’), projecting from said first main body (central portion of 2,3 having 4,8), in order to correctly position said first main body (central portion of 2,3 having 4,8) on said bone to be cut, 
In regards to claim 8, Vigneron discloses comprising a third sleeve (9’), connected to the first main body (central portion of 2,3 having 4,8) along its longitudinal extension, adapted for the insertion of a respective fastening member (fixation pins) to provide a third point for connecting said first main body (central portion of 2,3 having 4,8) to the bone to be cut, wherein said third sleeve (9’) has a side opening to allow disengagement of said first main body (central portion of 2,3 having 4,8) from the respective fastening member inserted in said third sleeve (9’) (When guides 2,3 are joined on the bone they create the drill guide 9’, and therefore when the guide is removed the guide 9’ will split in two thus forming a side opening to allow for disengagement of any fixation device that is held therein.) (Fig. 12B-12K; and Page 12 Para. [0156],[0158]).
In regards to claim 11, Vigneron discloses wherein said first main body (central portion of 2,3 having 4,8) has a curvilinear shape (Fig. 12b’).
In regards to claim 12, Vigneron discloses a second main body (central portion of guides 2,3 having 19 shown in Fig. 13A) having a longitudinal opening (19) for the insertion of a cutting instrument, extending from a first end (end of 2,3 having 9’) to a second end (end of 2,3 
In regards to claim 15, Vigneron discloses said second main body (central portion of guides 2,3 having 19 shown in Fig. 13A) has a curvilinear shape (Fig. 13A).
In regards to claim 16, Vigneron discloses said second main body (central portion of guides 2,3 having 19 shown in Fig. 13A) has a first sleeve (9’), adapted for the insertion of a respective fastening member (fixation pin), positioned in the proximity of the first end (end of 2,3 having 9’) of said second main body (central portion of guides 2,3 having 19 shown in Fig. 13A), wherein said first sleeve (9’) of said second main body has a side opening (8’) to allow disengagement of the second main body (central portion of guides 2,3 having 19 shown in Fig. 13A) from the respective fastening member inserted in said first sleeve (9’) (The slot 8’ is capable of allowing a thin fixation pin to pass from guide 9’ there through.) (Fig. 13A and Page 13 Para. [0167]-[0172]).
In regards to claim 18, Vigneron discloses said second main body (central portion of guides 2,3 having 19 shown in Fig. 13A) has a second sleeve, adapted for the insertion of a respective fastening member, positioned in the proximity of the first end of said second main body.
In regards to claim 19, Vigneron discloses wherein the first sleeve (9’) of said second main body (central portion of guides 2,3 having 19 shown in Fig. 13A) is connected to a bushing (25) to provide a stable connection between said second main body (central portion of guides 2,3 
In regards to claim 20, Vigneron discloses a positioning pin (portion of 2 having 9) extending from said second main body (central portion of guides 2,3 having 19 shown in Fig. 13A), for correctly positioning said second main body (central portion of guides 2,3 having 19 shown in Fig. 13A) on said bone to be cut; said positioning pin (portion of 2 having 9) being located in the proximity of the intermediate section of said second main body (central portion of guides 2,3 having 19 shown in Fig. 13A), wherein said positioning pin (portion of 2 having 9) has a lower surface shaped on the anatomy of the patient's bone to allow correct and univocal positioning, and at least one fastener lip (portion of 2 in which 9 is located that overhangs over the pelvis edge) for grasping an edge of the bone to be cut ) (Vigneron discloses wherein the guide is a patient specific guide.) (Fig. 13a; and Page 13 Para. [0167]; claim 1 line 4; Page 1 Para. [0010], Page 2 Para. [0021]-[0025], Page 5 Para. [0068], Page 8 Para. [0104]).
In regards to claim 22
In regards to claim 23, Vigneron discloses wherein said aligner (4”’) has a main body having an upper surface and a lower surface which can be coupled with two bone parts (18,18’) to be aligned with each other; said lower surface being shaped on the final anatomy with the correct mutual alignment of the two bone portions (As can be seen in Fig. 12J’ the alignment element 4”’ allows for the visual constraint of the guides 2,3 and the alignment element 4”’ matches the surface of the osteotomy 24 if the bone parts 18,18’ are in the target position.) (Fig. 12J’; and Page 13 Para. [0164]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 and 10 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Vigneron in view of Paulos et al (US Patent 5112337).
Vigneron discloses a cutting guide for comprising: a first main body having a longitudinal opening for the insertion of a cutting instrument, and at least two positioning and fixing arms extending away from said first main body from opposite sides with respect to said longitudinal opening. In regards to claim 4, Vigneron discloses wherein said positioning and fixing arms (portion of 2,3 in which 9 is located) have a respective first and second sleeve (9) inside which a respective fastening member can be inserted (A fixation pin is capable of being placed inside the guide 9.) (Fig. 12B; and Page 12 Para. [0154]-[0157]).  However, Vigneron is silent as to the sleeves having a side opening to allow disengagement of the first main body from 
In regards to claim 10, Vigneron discloses a bushing (25) that can be connected to respective sleeve (9) to achieve a stable connection between said first main body (central portion of 2,3 having 4,8) and said fastening members  (Fig. 12H; and Page 13 Para. [0162] and Page 12 Para. [0158]).

Allowable Subject Matter
Claims 24-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269. The examiner can normally be reached M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARCELA I. SHIRSAT/Primary Examiner, Art Unit 3775